DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-14, 17-19, 22-24, 26-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Auger et al FR 3015988.
Regarding claim 1, Auger discloses a ground cover in the form of a mulch, allowing air and moisture to permeate (in that the ground cover of Auger comprises the claimed structure and is able to perform this function), comprising a paper substrate (Auger translation, abstract) originating from a fibre-bearing pulp, which has been web-formed or sheet-formed (Auger translation, claim 7), wherein the paper substrate has been impregnated with a supercritical fluid and wherein the supercritical fluid is CO2 (Auger, claim 10), and, wherein at least one colorant is present in said supercritical fluid (Auger translation, page 9: Step 4).
Regarding claim 2, Auger further discloses additionally at least one hydrophobic agent, is present in the supercritical fluid (Auger translation, claim 1).
Regarding claim 3, Auger further discloses at least one wet strength agent (Auger translation, claim 11).
Regarding claim 4, Auger further discloses kaolin (Auger translation, page 6: line 1).
Regarding claim 6, Auger further discloses the colorant includes at least one UV absorbent (Auger translation, claim 11).
Regarding claim 7, Auger further discloses at least one bioactive chemical (Auger translation, page 6: line 1. kaolinite).
Regarding claim 8, Auger further discloses the bioactive chemical being pesticide (it is known in the art for kaolinite to be used as pesticide).
Regarding claim 10, Auger discloses a method for manufacturing a ground cover in the form of a mulch, according to claim 1 comprising the following steps :a) providing a fiber suspension (Auger translation, claim 7), b) forming a paper/board web substrate or sheet (Auger translation, claim 7), and c) impregnating said web substrate or sheet with a supercritical fluid__ comprising one or more colorants, wherein the supercritical fluid is CO2 (Auger translation, page 9: Step 4) thus providing a-the ground cover. 
Regarding claim 11, Auger further discloses the forming is made with a dry or wet laid process (Auger translation, page 3).
Regarding claim 12, Auger further discloses step b) is performed at a wet end of a paper/board production line (Auger translation, page 3: lines 27-30).
Regarding claim 13, Auger further discloses after step a) adding at least one filler to the fibres, and adding bioactive chemical(s) (Auger translation, page 6: line 1. kaolinite).
Regarding claim 14, Auger discloses a ground cover in the form of a mulch (Auger translation, abstract). 
Regarding claim 17, Auger further discloses the supercritical fluid is a fluid under high pressure (Auger translation, page 11: lines 35-37).
Regarding claim 18, Auger further discloses the fibre- bearing pulp emanates from lignocellulosic material (Auger translation, page 11: line 5).
Regarding claim 19, Auger further discloses the hydrophobic agent is a wax (Auger translation, claim 11).
Regarding claim 22, Auger further discloses the fiber suspension emanates from lignocellulosic material (Auger translation, page 11: line 5).
Regarding claim 23, Auger further discloses a step of adding at least one filler to the fibres after step a) (Auger, 13).
Regarding claim 24, Auger further discloses drying the paper/board web substrate or sheet (Auger translation, page 9: Step 3). 
Regarding claim 26, Auger further discloses the supercritical fluid is a fluid under high pressure (Auger translation, page 11: lines 35-37).
Regarding claim 27, Auger further discloses the supercritical fluid further comprises one or more hydrophobic agents (Auger translation, claim 1).
Regarding claim 28, Auger further discloses the supercritical fluid further comprises at least one wax (Auger translation, claim 11).
Regarding claim 29, Auger further discloses the supercritical fluid further comprises at least one bioactive chemical (Auger translation, page 6: line 1. kaolinite).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auger et al FR 3015988 in view of Lambaert et al US 10,526,798.
Regarding claim 5, 9, 20, and 21Auger discloses the device of claim 1 but does not disclose the colorant being a black filler from biomass or organic waste residues of non-fossil source. Lambaert teaches a black filler from a non-fossil source (Lambaert, column 4: lines 20-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cover of Auger so that the colorant was black filler from biomass or organic waste residues of non-fossil source, depending on the desired color of the cover.

Response to Arguments
Applicant’s arguments, filed 10/30/2020, with respect to the rejection(s) of claim(s) 1-10, 13-14, 18-24, and 27-29 under Spittle; claims 1-3, 7, 10, 13, 14, 18-20, 22-23, 27, an 28 under Bilodeau et al; and claims 1, 2, 5-14, 16-19, and 21-29 under Morgan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Auger; and Auger in view of Lambaert et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR 3048982, WO2015140750, FR 3085173, CN 102702364, DE 4332219.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/            Primary Examiner, Art Unit 3642